NUMBER 13-18-00563-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

ARMANDO O’CAÑA,                                                             Appellant,

                                           v.

NORBERTO ‘BETO’ SALINAS,                                                     Appellee.


                On Appellant’s Motion to Accelerate Appeal.


                                      ORDER
          Before Justices Rodriguez, Contreras, and Benavides
                           Order Per Curiam

      This appeal concerns a general election contest suit brought by appellee Norberto

‘Beto’ Salinas. The cause is before the Court on appellant Armando O’Caña’s Motion to

Accelerate Appeal, in which he represents as follows: (1) on October 5, 2018, the trial

court made an oral ruling declaring void the results of the June 9, 2018 run-off election

for mayor of Mission, Texas; (2) the trial court has not yet signed a final judgment
memorializing that ruling; and (3) appellant filed his notice of appeal in anticipation that

the trial court would soon sign such a final judgment. See TEX. R. APP. P. 27.1(a) (“In a

civil case, a prematurely filed notice of appeal is effective and deemed filed on the day of,

but after, the event that begins the period for perfecting the appeal.”). Appellant asks that

we accelerate the appeal pursuant to Texas Election Code section 232.015. See TEX.

ELEC. CODE ANN. § 232.015 (West, Westlaw through 2017 1st C.S.).

       Having reviewed appellant’s motion, we find that it is meritorious and should be

granted. Accordingly, we ORDER the appeal accelerated pursuant to Texas Election

Code section 232.015. See id. The appeal will be governed by the procedures prescribed

in Texas Election Code section 232.014(b)–(e). See id.; see also id. § 232.014(b)–(e)

(West, Westlaw through 2017 1st C.S.). The trial court shall, as soon as practicable after

the appeal is perfected, set the deadline for filing the trial court record with this Court. Id.

§ 232.014(d). The trial court may make any other orders to expedite the appeal that are

reasonable and appropriate, including reducing the time normally allowed for filing

appellate briefs, subject to review by this Court on motion of a party. Id. Once perfected,

this appeal will have precedence in this Court and will be disposed of as expeditiously as

practicable. Id. § 231.009 (West, Westlaw through 2017 1st C.S.).

       IT IS SO ORDERED.


                                                                         PER CURIAM

Delivered and filed the
22nd day of October, 2018.




                                               2